Citation Nr: 1144660	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-30 178A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The record reflects the Veteran served on active duty from October 1974 to March 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 determination by the Department of Veterans Affairs (VA) Tennessee Valley Health Care System located in Murfreesboro, Tennessee, which denied the claim.


FINDINGS OF FACT

By documents received by VA in October and November 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, by documents received by VA in October and November 2010, the Veteran withdrew his appeal as to the present appellate claim.  His accredited representative reiterated his withdrawal via a November 2011 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


